COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Gyanendra Patra v. Clare Schoene and Adam E. Hampton
Appellate case number:      01-22-00277-CV
Trial court case number:    20-DCV-271333
Trial court:                400th District Court of Fort Bend County
       After appellant Gyanendra Patra filed his appellant’s brief on June 22, 2022,
appellee Clare Schoene’s brief was initially due on July 22, 2022. Schoene did not file an
appellee’s brief by that deadline. Accordingly, on October 6, 2022, Schoene was notified
that the time for filing her brief had passed, and that failure to file a brief, or motion to
extend the time to file a brief, by October 17, 2022 may result in the Court setting the
appeal for submission without an appellee’s brief.
       On October 14, 2022, Schoene filed her “First Motion to Extend Time to File
Appellee’s Brief.” In her motion, Schoene requests that the deadline to file her appellee’s
brief be extended to November 14, 2022. Schoene states that the extension is requested
because her counsel “did not see the notice” advising the parties that appellant had filed
his brief on June 22, 2022, after he was notified multiple times that his appellant’s brief
was late and he requested several extensions of the deadline to file his appellant’s brief.
       The motion states that counsel for Schoene attempted to confer with counsel for
appellant, but at the time of filing the motion, counsel “had not received a response.” See
TEX. R. APP. P. 10.1(a)(5).
        Schoene’s motion to extend time to file her appellee’s brief is granted. Schoene’s
appellee’s brief must be filed with this Court on or before November 14, 2022. No further
extensions will be considered, and the failure to file a brief by November 14, 2022 will
result in the appeal being set for submission without an appellee’s brief.
      It is so ORDERED.

Judge’s signature: /s/ April Farris
                   Acting individually

Date: November 3, 2022